DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 10/15/2020 has been entered.  Claims 4, 12, and 13 have been canceled.  Claims 1-3, 5-11, and 14-38 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 8 is objected to because of the following informalities:  on line 1, “wherein said the” should be amended to “wherein said” or “wherein the” or similar manner.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-3, 5(assuming it is meant to depend on claim 1), 6-11, 27, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 has been amended to now recite, “wherein at least one of the first cured polymeric composite article or the is wet
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites, “The method of claim 4”, however, given that claim 4 is canceled, it is unclear as to what is meant to be encompassed by claim 5.
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As noted above, claim 5 recites, “The method of claim 4”, however, given that claim 4 has been canceled, claim 5 does not contain a reference to a claim previously set forth and does not further limit the subject matter of a previously set forth claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-11 (assuming claim 5 is meant to depend on claim 1) and 14-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wykowski (USPN 4,798,761, with Henton, USPN 4,778,851, incorporated therein by reference) in view of Myhre (Moisture Problems in Advanced Composite Structural Repair) or Van Voast (Effect of Prebond Humidity Exposure of Cured Composite on Fracture Toughness, Morphology and Cure Kinetics), for generally the reasons recited in the prior office action and restated below, wherein it is again noted that both Myhre and Van Voast disclose the use of commercially available curable adhesives in the form of uncured adhesive films, i.e. in solid film form, such that .
As discussed in the prior office action, Wykowski discloses a curable epoxy resin adhesive composition for use in low temperature curing applications including the bonding or repair of composite articles, such as by adhering a precured composite patch to the damaged area(s) of a composite article, such as vehicle parts or airplanes, wherein Wykowski discloses that it is known that since composites “are employed, for the most part outdoors, they are subjected to all types of environments” and that in “humid environments, the composites tend to absorb moisture” (Entire document, particularly Abstract; Col. 1, lines 12-36.)  Wykowski discloses that the “moisture in wet composites tends to vaporize when subjected to the heat usually involved in curing the patches during their repair, and causes blistering, disbondment and often delamination”, such that it “would be desirable to have available an adhesive and or a resinous binder material for use in the repair of the objects prepared from composites which cure below the normal curing temperature of the epoxy resins currently employed in the repair of composite parts or objects” with the repair material most preferably curing below the boiling point of water to produce a polymeric system similar to the composite part being repaired, and that such epoxy resin systems would also find use in many other applications such as structural prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  With regards to the form of the curable epoxy adhesive composition (as applied), both Myhre and Van Voast utilize commercially available curable adhesives in the form of uncured adhesive films (i.e. in solid film form), for the composite lamination/repair tests (Examples), and given that Wykowski provides a clear teaching and/or suggestion that the epoxy resin may be solid at room temperature given that it may need to be warmed to make it pourable and can be cast into sheet form as in the examples (thereby providing a reasonable expectation of success), it would have been obvious to one having ordinary skill in the art to provide the curable adhesive composition taught by Wykowski in solid film form as in the instantly claimed invention, particularly given that curable adhesives in solid film form are a conventional form in the art, as evidenced by Myhre or Van Voast, and provide ease in handling, and it is prima facie obviousness to use a known technique to improve similar devices in the same way and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Hence, the claimed invention as recited in instant claims 1, 14, and 15 would have been obvious over the teachings of Wykowski in view of Myhre or Van Voast.  Further, with regards to the instantly claimed “wet” limitation, it is again noted that Myhre and Van Voast both utilize similar preconditioning temperature/humidity conditions to investigate the effect of various humid environments and resulting prebond moisture in the cured composite on the adhesive bonding properties, and given that Wykowski is also concerned with prebond moisture and “wet” composites, one having ordinary skill in the art at the time of the invention would have been motivated to subject the cured composite and adhesive composition taught by Wykowski to similar testing conditions as disclosed by Myhre or Van Voast, and/or to utilize routine experimentation to determine suitable temperature and humidity conditions for preconditioning of a cured composite material to simulate various service environments to determine the bond properties of the adhesive with respect to various composite end uses.
With regards to instant claims 2, 3, 5-7, 16-21 and 26, as discussed in detail above, Wykowski discloses that the curable epoxy resin composition comprises a thermosetting epoxy or “epoxide” resin (as in instant claims 2, 3, 16, 17 and 26) and grafted synthetic rubber core-polyacrylate shell particles (as in instant claims 5, 18, 19 and 26) in a content reading upon the claimed range (as in instant claims 7 and 21), wherein with regards to the claimed “in the form of microparticles” limitation of instant claims 6 and 20, Wykowski further discloses that the grafted rubber particles can be prepared by methods described in incorporated-by-reference Henton (USPN 4,778,851) which discloses particle sizes of less than about 20 microns reading upon the broadly claimed “in the form of microparticles” (Wykowski: Col. 7, lines 41-46; Henton: Col. 6, lines 16-34) and thus the claimed invention of instant claims 2-7, 16-21 and 26 would also have 
With regards to instant claims 8-11 and 22-25, it is again noted, as discussed in detail above, that Wykowski clearly discloses and/or suggests a patch or “adherend” that is a polymeric composite article as in instant claims 8-10 and 23-25, that is adhered to the damaged, cured composite article via the cured epoxy adhesive composition as in instant claims 11 and 22, wherein it is noted that the “paint replacement system” of instant claims 10 and 25 is not positively recited as part of the claimed invention given that the paint replacement system is recited in the alternative to the polymeric composite article in instant claims 9 and 24, and thus the claimed invention of instant claims 8-11 and 22-25 would also have been obvious over the teachings of Wykowski in view of Myhre or Van Voast for the reasons discussed above.
With regards to instant claims 27-29, 31, 32, 34, 35, 37 and 38 as discussed in detail above, Wykowski discloses that the adhesive composition can also contain reinforcing materials in the form of mats or woven fabric reading upon the broadly claimed “embedded scrim” of instant claims 27-29, wherein the reinforcing materials can be prepared from aramid fibers, which would also read upon the broadly claimed “aramid fiber flow modifier” or “polymeric flow modifier” of instant claims 31, 32, 34, 35, 37 and 38 (Col. 8, lines 40-49), and thus the claimed invention of instant claims 27-29, 31, 32, 34, 35, 37 and 38 would also have been obvious over the teachings of Wykowski in view of Myhre or Van Voast for the reasons discussed above.
With regards to instant claims 30, 33, and 36, as discussed in detail above, Wykowski discloses that the adhesive composition can also contain flow control agents and although Wykowski does not specifically disclose polysulfone resin as a flow control agent or flow prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive with regards to the obviousness rejection over Wykowski in view of Myhre or Van Voast.  On pages 9-10 of the response, the Applicant argues that claim 1 has been amended to recite that the curable composition is applied “as a solid film”, and that the passages cited by the Office from Wykowski allegedly to support the Office’s conclusion that the epoxy resin may be solid at room temperature allegedly does not necessary lead to the conclusion that the resin is solid, and that in any event, “Wykowski does not seem to apply the resin composition as a film to bond the substrates, so Wykowski [allegedly] fails to meet all of the limitations in the claims.”  However, the Examiner first notes that the Applicant appears to be arguing Wykowski separately and not as applied in combination with Myhre or Van Voast as presented in the obviousness rejection, wherein it is again noted that both Myhre and Van Voast disclose the use of commercially available curable epoxy adhesive films that are provided and applied “as a solid film”, wherein the Examiner also noted that providing a curable adhesive in solid film form is known in the art to provide ease in handling.  Hence, given that the Applicant provides no rebuttal arguments to the Examiner’s position with regards to the combined teachings of the cited prior art, the Examiner maintains her position that the claimed inventions would have been In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985.)  Thus, Applicant’s arguments over Wykowski are further unpersuasive with regards to instant claims 15-26, 29 and 36-38.
Note: Any rejection from the prior office action that is not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 10/15/2020.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 27, 2021